The Chancellor :—There is no ground for this application. The complainant is not proceeding in both courts at the same time. It appears from his bill that the conduct of the defendants has driven him into this court; and *453since that time he has taken no steps at law. If he should attempt to proceed at law, it will then he in time to apply and compel him to elect. He has been compelled, on this application, to come here to resist an improper claim for costs; and the motion must be denied with costs to be paid by the defendants.